UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6190


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JERMAINE CHAPMAN,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:07-cr-00022-HCM-JEB-1)


Submitted:   May 31, 2012                       Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Chapman, Appellant Pro Se. Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermaine   Chapman   appeals    the   district    court’s   order

denying his 18 U.S.C. § 3582(c) (2006) motion.           We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            United States v.

Chapman, No. 4:07-cr-00022-HCM-JEB-1 (E.D. Va. filed Jan. 9, &

entered Jan. 10, 2012).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                      2